DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LAVORIS C. REYNOLDS,
                            Appellant,

                                    v.

                        ELIZABETH SIMPLICE,
                              Appellee.

                              No. 4D18-1274

                         [September 27, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert Pegg, Judge; L.T. Case No. 312017DR001084.

  Lavoris C. Reynolds, Fort Pierce, pro se.

  Elizabeth Simplice, Vero Beach, pro se.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.